Case Too cv-07267-BMC Document 11 Filed 01/30/20 Page 1 of 3 PagelD #: 50

KAUFMAN DOLOWICH VOLUCK Kaufman Dolowich & Voluck, LLP
a - 135 Crossways Park Drive, Suite 201

Keith Gutstein, Esq. Woodbury, New York 11797
Kgutstein@kdvlaw.com Telephone: 516.681.1100

Facsimile: 516.681.1101

www.kdvlaw.com
January 30, 2020
VIA ECF
Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Jose Panora v. Deenora Corp. et. al., Docket No.: 19-CV-07267
Dear Judge Cogan:

This firm represents Defendants Deenora Corp., Dee’s Brick Oven Pizza, Inc. (“Dee’s”),
and Deeran Arabian (collectively, “Defendants”) in the above referenced matter. We write,
pursuant to the Court’s Individual Practices, to respectfully request that the initial conference
currently scheduled for February 12, 2020 be converted to a pre-motion conference to discuss
Defendants anticipated motion for partial dismissal of Plaintiff's Complaint pursuant to Fed. R.
Civ. P. 12(b)(6). A copy of Plaintiff's Complaint is annexed hereto as Exhibit A. In addition, as
Plaintiff has not filed an executed summons, Defendants’ deadline to respond the Complaint is
presently unknown. Accordingly, out of an abundance of caution, Defendants also respectfully
request that the time to respond to the Complaint be extended pending the resolution of this
application.

This is a putative FLSA/NYLL class and collective action brought by Jose Panora
(“Plaintiff”), who alleges he was employed by Dee’s as a Chef from 1995 until 2019. In this
capacity, Plaintiff was responsible for the overall management and direction of Dee’s’ kitchen,
including the supervision, hiring, and firing of Dee’s’ kitchen staff. Thus, although Plaintiff
indicated an interest in seeking conditional collective certification under FLSA § 216(b), because
Plaintiff was the only exempt employee employed by Dee’s, there are no other employees
similarly situated to him. Thus, any attempt at conditional collective certification is meritless.

Plaintiffs Complaint asserts nine causes of action five of which are subject to dismissal
as a matter of law.

First, Plaintiff alleges that Defendants violated the FLSA and NYLL’s minimum wage
requirements. However, as Plaintiff claims that he was paid a salary weekly salary of $1,300
(see Exhibit A, at { 41), and worked a maximum of 67.5 hours (see Exhibit A, at 4 46),
Plaintiff's First and Second Causes of Action must be dismissed (see Exhibit A, at J] 64-72)
because his claimed hourly regular rate of pay of $19.25! greatly exceeds both the federal and
New York State minimum wage. As such, Plaintiff has no viable minimum wage claim under
the FLSA or the NYLL.

 

'$1,300/67.5 hours = $19.25 per hour.

New York | New Jersey | Pennsylvania | Florida | Iilinois | California
Case 1:19-cv-07267-BMC Document11 Filed 01/30/20 Page 2 of 3 PagelD #: 51

Hon. Brian M. Cogan
January 30, 2020
Page 2

Second, Plaintiffs Sixth Cause of Action alleges that Defendants violated NYLL § 162
by failing to provide him with meal breaks. See Exhibit A, at J] 89-93. However, this cause of
action must be dismissed because Plaintiff has no private right of action under NYLL § 162 for
the alleged failure to provide meal breaks. See Haifeng Xie v. Sakura Kai, Inc., No. 17-CV-7509,
2019 U.S. Dist LEXIS 62721 at * 24 (E.D.N.Y. Apr. 11, 2019) (“Count VI, asserting a claim
under NYLL § 162 for failure to provide meal breaks, fails as a matter of law because there
exists no private right of action under this statute.”); see also Hill v. City of New York, 136
F.Supp.3d 304, 350-51 (E.D.N.Y. 2015) (collecting cases).

Similarly, Plaintiff's Seventh Cause of Action (see Exhibit A, at §f] 94-98), asserting a
claim under 12 N.Y.C.R.R. § 146-2.1 for Defendants’ alleged failure to keep, maintain and
preserve employment records, also fails as a matter of law because there is no private right of
action under this provision. See Haifeng Xie, 2019 U.S. Dist LEXIS 62721 at * 24; In re
Domino's Pizza Inc., No. 16-CV-6274, 2018 U.S. Dist. LEXIS 51393, at *19-20 (S.D.N.Y.
Mar. 27, 2018) (Dismissing claim under 12 N.Y.C.R.R. § 146-2.1 because “no independent
cause of action for violations of New York’s recordkeeping requirement exists.”).

Finally, Plaintiffs Eighth Cause of Action, alleging a failure to provide a wage notice at
the time of hire pursuant to NYLL § 195(1) (see Exhibit A, at 7 99-103), also fails as a matter
of law. Pursuant to NYLL § 198(1-b), an employee only entitled to civil penalties for a violation
of NYLL § 195(1) if the employee does not receive a wage notice at the time of hire. As
Plaintiff alleges he was hired in 1995 (see Exhibit A, at 7), long before NYLL §$195(1) went
into effect, Plaintiff has no cause of action for Defendants’ alleged failure to provide him with a
wage notice. See Elvey v. Silver’s Crust West Indian Restaurant & Grill, 18-CV-126, 2019 USS.
Dist LEXIS 112908, at *30 (E.D.N.Y. Jul. 3, 2019) (“Plaintiff cannot recover damages based on
Defendants’ alleged failure to provide him a wage notice at the time of hiring because he was
hired in 2008, prior to the April 9, 2011 effective date of the WTPA.”); Guan Ming Lin vy.
Benihana New York Corp., No. 10 CV 1335, 2012 WL 7620734, at *8 (S.D.N.Y. Oct. 23, 2012)
(“Every single one of the class representatives began working before April 9, 2011, the date the
WTPA went into effect. Thus, none of them were entitled to receive a wage and hour notice ‘at
the time of hiring.’ Accordingly, if there were a class consisting of employees who are entitled to
bring a private right of action to recover damages pursuant to § 198(1-b), none of the putative
class representatives is typical of any member of that class.”); Kim v. Kum Gang, Inc., No 12 CV
6344, 2015 WL 2222438, at *29-32 (S.D.N.Y. Mar. 19, 2015) (reviewing legislative history of
NYLL § 195(1) and citing cases); Canelas v. A'Mangiare Inc., No. 13 Civ. 3630 (VB), 2015 WL
2330476, at *5 (S.D.N.Y. May 14, 2015) (“an employee who began working before the WTPA
took effect on April 9, 2011, may not bring a claim for an employer's failure to provide wage
notices."),

Accordingly, as the foregoing claims are subject to dismissal, Defendants respectfully
request that the February 12, 2020 initial conference be converted to a pre-motion conference in
anticipation of their motion to dismiss.
Case 1:19-cv-07267-BMC Document11 Filed 01/30/20 Page 3 of 3 PagelD #: 52

Hon. Brian M. Cogan
January 30, 2020
Page 3

We thank the Court for its continued courtesies.

Respectfully submitted,
Kaufman Dolowich & Voluck, LLP

”

C

Keith Gutstein
ce: Plaintiff’s counsel, by ECF

4825-8712-6707, v. 1
